internal_revenue_service number release date index number ---------------------- --------------------------- -------------------------- ---------------------- ---------------------------------------- ------------------------------ department of the treasury washington dc third party communication none date of communication not applicable_person to contact --------------------- id no ---------------- telephone number ---------------------- refer reply to cc ita b05 plr-112463-18 date september ty -------- legend ---------------------- ---------------- ----------------------------------------------------------- -------------------- ------------------------ ------------------- ------------------- ---------------------------------------------------- a b property date date date date court ------------------------------------------------------------------------ stipulation and order stipulation and order net purchase_price x y z ------------------------------------------------------------------------ ------------------------------------------------------------------------ -------------------- -------------------- ------------------ ------------------ dear -------------------------------- this letter is in reply to your letter requesting a private_letter_ruling dated date on the proper treatment of the disposition of an interest_in_real_property between divorced spouses under sec_1041 and sec_2516 of the internal_revenue_code code you have requested the following rulings plr-112463-18 the payment by a to b of the net purchase_price and the transfer of interest from b to a constitutes transfers between former spouses that are ‘incident to divorce’ under sec_1041 of the code the payment by a to b of the net purchase_price and the corresponding transfer by b to a of b’ sec_50 interest in the property constitutes transfers ‘for full and adequate_consideration in money or money’s worth’ under sec_2516 of the code facts on date a and b were divorced upon the entry of a final decree of divorce less than seven months later on date court entered stipulation and order a court order putting into effect an agreement reached by a and b to reconcile their respective property rights under the terms of stipulation and order a and b stipulated that they would hold equal interests in the property as tenants in common and each would be responsible for payment of an equal share of the mortgage taxes homeowner’s insurance utilities homeowner’s association fees and similar expenses improvements repairs or changes to the structure or décor of the property would require the consent of both a and b before undertaking such repairs or changes and the costs of these would be shared equally by a and b if a or b desired to sell his or her interest he or she would give written notice to the other owner to begin a 60-day period during which the owner receiving notice could purchase the interest of the owner giving notice stipulation and order specified a purchase_price of percent of gross equity at the time of notice stipulation and order defined gross equity as the current fair_market_value as established by a professional appraisal minus the then current payoff figure on the mortgage if the owner receiving notice did not timely elect to exercise the option and consummate the purchase then property would be listed for sale to a third person the personalty located in property would be divided by mutual agreement at the time of a buyout or sale of property to a third party on date property sustained heavy smoke and water damage during a fire at an adjoining home as a result property required repairs well in excess of the repairs contemplated by a and b when they agreed to stipulation and order in addition stipulation and order did not have a provision for resolving disagreements such as those that arose when a and b communicating through their attorneys attempted to obtain consent to repairs before repairs were undertaken consequently in order for the necessary repairs to be undertaken and ultimate ownership of property to be determined a the party with the greater ability to handle unforeseen expenses made disproportional contributions to pay the costs of repairs not covered by insurance following the completion of the repairs to property a and b negotiated a buyout of b’s interest in property consistent with the provisions of stipulation and order because a and b wished to ensure that their buyout agreement did not violate the terms plr-112463-18 of stipulation and order a petitioned court to re-open the divorce case so that a and b could enter a new stipulation with revised terms on date court entered stipulation and order a new court order to resolve the ultimate ownership of property in stipulation and order a and b stipulated that each had obtained an independent appraisal of the fair_market_value of property as a furnished unit that the fair_market_value of property is x and that the fair_market_value of b’s undivided one-half interest in property is ½ x in addition a and b stipulated that a had paid y and b had paid z in costs related to maintenance upkeep remediation and repair of property including payoff of the mortgage finally a and b stipulated that a would deliver to b the net purchase_price an amount equal to ½ x less y minus z divided by and b would deliver to a a deed for property and a bill of sale for personalty located in property a and b carried out these transfers in accordance with stipulation and order ruling law and analysis sec_1041 of the code provides that no gain_or_loss is recognized on a transfer of property from an individual to a spouse or a former spouse if the transfer is incident to a divorce the effect of sec_1041 is to defer the tax consequences recognition of gain_or_loss until the transferee disposes of the property sec_1041 of the code provides that in the case of any transfer to which sec_1041 applies the property is treated as acquired by the transferee by gift_for federal_income_tax purposes and the basis of the transferee in the property is adjusted_basis of the transferor sec_1_1041-1t q a of the income_tax regulations provides that a transfer of property is treated as related to the cessation of the marriage if the transfer is pursuant to a divorce_or_separation_instrument as defined in sec_71 of the code and the transfer occurs not more than years after the date on which the marriage ceases a divorce_or_separation_instrument includes a modification or amendment to such decree or instrument any transfer not pursuant to a divorce_or_separation_instrument and any transfer occurring more than years after the cessation of the marriage are presumed to be not related to the cessation of the marriage this presumption may be rebutted only by showing that the transfer was made to effect the division of property owned by the former spouses at the time of the cessation of the marriage for example the presumption may be rebutted by showing that a the transfer was not made within the one- and six- year periods described above because of the factors which hampered an earlier transfer of the property such as legal or business impediments to transfer or disputes concerning the value of the property owned at the time of the cessation of the marriage and b the transfer is effected promptly after the impediment to transfer is removed sec_71 of the code provides that the term ‘divorce or separation instrument’ means a a decree of divorce or separate_maintenance or written plr-112463-18 instrument incident to such a decree b a written_separation_agreement or c a decree not described in subsection a requiring a spouse to make payments for the support or maintenance of the other spouse the transfer of b’s undivided one-half interest in property from b to a and the transfer of net purchase_price from a to b are pursuant to a divorce_or_separation_instrument as defined in sec_71 of the code while the transfers occurred more than years after the date on which the marriage ceased the stipulation and order were a modification and amendment to stipulation and order the transfers were made to effect the division of property owned by the former spouses at the time of the cessation of their marriage accordingly based on the facts submitted and the representations made the payment by a to b of the net purchase_price and the transfer of b’s undivided one-half interest in property from b to a constitutes transfers between former spouses that are ‘incident to divorce’ under sec_1041 of the code ruling sec_2501 of the code imposes a tax for each calendar_year on the transfer of property by gift during such calendar_year by an individual sec_2511 of the code provides that the gift_tax applies to a transfer by gift whether the transfer is in trust or otherwise whether the gift is direct or indirect and whether the property is real or personal tangible or intangible sec_2512 of the code provides that where property is transferred for less than an adequate_and_full_consideration in money or money’s worth the amount by which the value of the property exceeded the value of the consideration shall be deemed a gift sec_2516 of the code provides that where husband and wife enter into a written_agreement relative to their marital and property rights and divorce occurs within the 3-year period beginning on the date year before such agreement is entered into whether or not such agreement is approved by the divorce decree any transfers of property or interests in property made pursuant to such agreement to either spouse in settlement of his or her marital or property rights or to provide a reasonable allowance for the support of issue of the marriage during minority shall be deemed to be transfers made for a full and adequate_consideration in money or money’s worth in this case the divorce of a and b occurred less than year before stipulation and order was entered by court therefore stipulations governing property under stipulation order are within the purview of sec_2516 accordingly transfers that a and b make pursuant to stipulation and order are deemed made for full and adequate_consideration in money or money’s worth and thus are not subject_to the gift_tax plr-112463-18 the purchase_price stipulated in stipulation and order is consistent with the purchase stipulated in stipulation and order both stipulation and order and stipulation and order call for the transfer of a one-half interest in property in exchange for a purchase_price equal to one-half of the fair_market_value of property calculated after a and b share equally the cost of paying off the mortgage and the costs related to maintenance upkeep remediation and repair of property court entered stipulation and order to effectuate under changed circumstances transfers contemplated in stipulation and order to resolve ultimate ownership of property therefore sec_2516 is applicable to transfers a and b made pursuant to stipulation and order and these transfers are deemed made for full and adequate_consideration in money or money’s worth and thus are not subject_to the gift_tax accordingly based on the facts submitted and representations made we conclude that the payment by a to b of the net purchase_price and the corresponding transfer by b to a of b’ sec_50 percent interest in property constitute transfers for full and adequate_consideration in money or money’s worth under sec_2516 that do not result in a taxable gift by either a or b except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayers requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely william a jackson branch chief branch office of associate chief_counsel income_tax accounting cc
